Citation Nr: 0309749	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  97-19 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to exposure to herbicide 
agents and chemical solvents.

2.  Entitlement to service connection for a skin condition, 
claimed as secondary to exposure to herbicide agents and 
chemical solvents.

3.  Entitlement to service connection for a heart condition, 
to include as secondary to exposure to herbicide agents and 
chemical solvents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits sought on appeal.

The issues of entitlement to service connection for a skin 
condition and a heart condition, claimed as the result of 
exposure to herbicide agents and chemical solvents, are the 
subject of the remand section below. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for an equitable disposition with 
respect to the claim for service connection for peripheral 
neuropathy.

2.  There is no current medical evidence of the presence of 
peripheral neuropathy.




CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated 
during service, nor may it be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary consideration, the Board notes that there 
has been a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (as 
amended, August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Pursuant to the 
provisions of VCAA, VA has a duty to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  

In this regard, the record reflects that the RO notified the 
veteran in the December 1996 rating decision, Statement of 
the Case (SOC), and Supplemental Statements of the Case 
(SSOC), of the criteria for establishing entitlement to 
service connection as the result of exposure to herbicide 
agents.  The veteran was advised that the evidence of record 
did not show the criteria had been met for a grant of service 
connection for peripheral neuropathy, among other 
disabilities.  By letter dated in September 2001, the veteran 
was notified regarding the newly enacted VCAA and, 
specifically, of VA's duty to notify and assist as mandated 
by the VCAA.  The RO thereafter adjudicated the claim for 
service connection for peripheral neuropathy in consideration 
of the provisions of the VCAA in November 2002.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes that 
the discussions contained in the rating decision, SOC, and 
SSOCs informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

The RO has requested and obtained service records, private 
medical records, and VA examination and outpatient treatment 
reports.  Additionally, a VHA medical opinion was obtained in 
May 1999.  In August 1999, pursuant to the Board's remand, 
the RO sent the veteran a letter requesting him to identify 
all VA and non-VA health care providers from whom he received 
treatment.  However, in correspondence received in September 
1999, the veteran indicated that he had not received any 
pertinent non-VA treatment for his peripheral neuropathy.  
The veteran has not reported any other obtainable evidence 
that has not been associated with the record which might aid 
his claims or that might be pertinent to the bases for the 
denial of benefits, nor is there any indication of record 
regarding any such records.  Accordingly, in view of the 
actions of the RO in this case, no further assistance or 
notice is deemed necessary under the VCAA with regard to the 
issue of entitlement to service connection for peripheral 
neuropathy. 

The veteran essentially contends that he currently suffers 
from peripheral neuropathy due to exposure to herbicide 
agents or, alternatively, exposure to chemical solvents in 
service.  After a review of the evidence, the Board finds 
that his contentions are not supported by the record, and his 
claim for service connection for peripheral neuropathy must 
be denied.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  See 38 U.S.C.A. § 1110, 38 C.F.R. 
§ 3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for a grant of 
service connection.  See 38 C.F.R. § 3.303(b).  In addition, 
pursuant to 38 C.F.R. § 3.309(e), if a veteran was exposed to 
a herbicide agent during active military service, the 
diseases set forth in that regulation shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  These diseases 
include chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkins 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
soft tissue sarcoma, and type II diabetes mellitus.  For 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset. 38 C.F.R. § 3.309(e).  In this regard, pursuant to 
38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during active 
military service, served in the Republic of Vietnam during 
the Vietnam Era and has a disease listed at 38 C.F.R. 
§ 3.309(3) shall be presumed to have been exposed during such 
service to a herbicide agent unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that period of service.  The last date on 
which such a veteran shall be presumed to have been exposed 
to a herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam Era.  
Id.

In addition, the United States Court of Appeals for Veterans 
Claims has issued a precedential decision which clarified 
that the presumption of in service herbicide exposure applies 
only in cases where a veteran both served in the Republic of 
Vietnam during the designated time period and subsequently 
developed one of the diseases listed in 38 C.F.R. § 3.309(e), 
as described above.  See McCartt v. West, 12 Vet. App. 164, 
168 (1999).  If a veteran is unable to take advantage of the 
presumptive provisions of this regulation, he must provide 
evidence that he: (1) was exposed to Agent Orange in service; 
and (2) that the claimed disability was related to such 
exposure.

If the rebuttable presumptions of 38 C.F.R. § 3.307 are also 
not satisfied, then the veteran's claim on this basis shall 
fail.  The Secretary of Veterans Affairs has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Notwithstanding, the United 
States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, 5, 98 Stat. 2724, 2727-29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994); 38 U.S.C.A. §§ 1113(b), 1116 (West 
1991 & Supp. 2002).  In order words, the veteran may 
establish entitlement to the claimed disability on a direct 
basis. 

The veteran claims service connection for peripheral 
neuropathy.  The record reflects the veteran underwent Agent 
Orange Registry examination in October 1996.  That report 
included an assessment of peripheral neuropathy.  On VA 
examination in November 1996, the veteran was evaluated with 
peripheral neuropathy, although the examining physician 
indicated he was unable to determine the etiology of the 
peripheral neuropathy.  Similarly, the veteran was evaluated 
with peripheral neuropathy on VA examination in November 
1997.  In conjunction with these examinations, the veteran 
reported a history of onset of symptoms approximately one 
year following his return from Vietnam, with persistent 
progressive symptomatology since that time.  The veteran 
related a history of an initial burning sensation involving 
the feet, which progressed to include intermittent symptoms 
involving the lower extremities.  Notably, these examiners 
did not review the recorded medical history in conjunction 
with their respective examinations, and apparently relied 
upon the history reported by the veteran.  This matter was 
referred for VHA medical opinion in April 1999.  

In a May 1999 report, a medical opinion was obtained from Dr. 
H.M., a VA neurologist.  It was his opinion, based upon a 
review of the assembled medical evidence, that the veteran's 
reported complaints and symptomatology were not consistent 
with Agent Orange and trichloroethylene exposure.  In this 
regard, Dr. H.M. noted that exposure to toxic neuropathies 
are characterized by patterns of chronological progression, 
with the onset of such symptoms usually beginning during 
chronic exposure or shortly thereafter, with a worsening of 
symptoms with exposure and a recession of symptoms after 
cessation of exposure.  In this instance, it was noted that 
the veteran reported the onset of his symptoms after a delay 
of approximately one year following his departure from 
Vietnam, and persistent intermittent symptoms since that 
time.  It was noted that his reported history and symptoms 
were not consistent with the profile of neuropathy occurring 
after exposure to toxic neuropathies.  Based upon these 
findings, it was his conclusion that the evidence presented 
no obvious cause and effect relationship between Agent Orange 
and trichloroethylene and the veteran's symptoms.  

In a January 2000 addendum, the examiner of the November 1997 
amended her earlier medical report.  She indicated that a 
review of the claims file revealed additional relevant 
information which was not previously available.  In this 
context, it was noted that there was evidence of record which 
was suggestive that the veteran's longstanding symptoms of 
peripheral neuropathy might be attributable to previously 
unreported alcohol use by the veteran.  The veteran was 
thereafter referred for further evaluation and opinion by a 
VA neurologist.  

In an October 2002 report, Dr. H.W. found no substantial 
diagnostic evidence on examination of peripheral neuropathy.  
It was noted that findings noted on examination to include, 
(1) the progressive nature of symptoms after contact with 
toxic agents, (2) the intermittent nature of his symptoms 
being inconsistent with peripheral neuropathy, and (3) the 
finding of normal nerve function on electromyelogram made it 
quite unlikely that peripheral neuropathy, particularly a 
toxic polyneuropathy, was clinically present.  The examining 
physician indicated that this conclusion was consistent with 
clinical findings that the veteran was neurologically intact 
and with EMG studies showing normal nerve function on earlier 
examinations.  

The Board finds the May 1999 and October 2002 VA examinations 
particularly persuasive regarding the nature and extent of 
any neurological pathology present.  The Board must note that 
these VA examiners, in conjunction with these examinations, 
after having carefully examined the veteran's assertions, 
submitted comprehensive reports which included a considered 
assessment of the clinical findings on examination and 
resultant diagnostic impression. 

Although the veteran has contended otherwise, the objective 
clinical evidence of record does not support the finding of 
current peripheral neuropathy.  To warrant a grant of service 
connection, there must be, among other things, medical 
evidence of a current disability.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); see also, Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Where the determinative issue involves 
a medical diagnosis, competent medical evidence is required.  
This burden typically can not be met by lay testimony because 
a lay person is not competent to render medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, service connection for peripheral neuropathy is 
not established, and the veteran's appeal must be denied. 


ORDER

Service connection for peripheral neuropathy is denied. 


REMAND

The record discloses that the veteran's claim for service 
connection for multiple disabilities, to include a skin 
condition and heart condition were denied by rating decision 
dated in December 1996.  The veteran filed a notice of 
disagreement with this rating determination in January 1997.  
A Statement of the Case (SOC) was issued later that month in 
January 1997.  The veteran perfected his appeal with regard 
to these issues in April 1997.  There is no indication of 
record that these issues have been withdrawn from appellate 
review.  The record reflects that additional evidence has 
been submitted in support of these claims during the interim 
period, which the RO has not had an opportunity to review.  
As such, the issuance of a supplemental statement of the case 
is required.  38 C.F.R. § 19.31(b)(1) (2002).  See also 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003) (invalidating regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative).  

Accordingly, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West Supp. 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).

2.  The RO should readjudicate the veteran's 
claims of entitlement to service connection 
for skin condition and heart condition.  If 
any of the benefits sought on appeal remains 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the issuance of 
last SSOC.  The veteran and his 
representative should be given the 
opportunity to respond to the SSOC.  

This matter should then be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified, but he may submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



